Hill, C. J.
1. The law applicable to the issues made by the evidence was fairly, fully, and correctly presented to the jury. The exceptions to excerpts therefrom, as well as the complaints that certain wi'itten requests were refused, are entirely without merit.
2. The evidence may have preponderated in favor of the contention of the defendant that the injury to the mare was due to inherent viciousness; but there were some facts from which the jury might reasonably have inferred that the defendant failed to exercise that extraordinary diligence imposed by law upon every livery-stable keeper (Civil Code, §2943) ; and, therefore, this court can not revérse the judgment of the lower court in refusing to grant another trial. Judgment affirmed.